DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an optical sensing system, comprising: a processing circuit; a first calibration optical sensor, comprising a first sensor edge and a second sensor edge opposite to the first sensor edge; and 10a second calibration optical sensor, away from the first calibration optical sensor fora first distance, comprising a third sensor edge and a fourth sensor edge opposite to the third sensor edge; and especially, wherein the processing circuit determines a target object has 15moved for a target distance if an object pattern of the target object moves from a first location in the first calibration sensor to a second location in the second calibration sensor, wherein a first sum of a second distance which is between the first location and the first sensor 20edge and a third distance between the second location and the third sensor edge equals to a reference distance as recited in claim 1.  Similar limitations as recited in claim 10 and further limitations of the dependent claims 2-9 and 11-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Hwangbo (US 2021/0004567); Wood (US 2018/0284243); Leonard (US 9,044,661); Inoue (US 2010/0126780); Prutu (US 6,952,628); Tateishi (US 2021/0237768); Lin (US 9,223,005); Goldman (US 2014/0343846) and Bartingale (US 2003/0048102) are cited because they are related to system and method for determining distance of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887